Detailed Action
This action is to amendments filed on 09/02/2022. 
This application was filed on 11/03/2021 claiming priority to provisional application no. 63/182367 filed on 04/30/2021.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-, 3-8, 10-15, and 17-20 are pending.
Claims 1-, 3-8, 10-15, and 17-20 are rejected.

Applicant' s Response
	In Applicant' s Response dated 09/02/2022, Applicant amended claims 1, 5, 8, 12, 15, and 18; canceled claims 2, 9, and 16.  Applicant argued against various rejections previously set forth in the Office Action mailed 06/08/2022. 
	In light of Applicant' s amendments and remarks, all rejections to the claims under 35 U.S.C. 101 and 112 set forth previously are withdrawn.

Official Notice
MPEP 2144.03C states:
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

Accordingly, the examiners well-known in the art statement with respect to the claims included in the previous office action are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertions of official notice or that the traverse was inadequate. 

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	For clarification purposes, the examiner suggests amending the following claims:

1. (Currently Amended) A system for cross channel digital data parsing and generation, the system comprising: 
a memory device with computer-readable program code stored thereon; 
a communication device; 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive a form comprising one or more input fields to be completed by a user; locate the one or more input fields of the form to be completed by the user, the one or more input fields comprising one or more header fields and one or more response fields; 
extract information from the form, wherein the extracted information comprises the one or more header fields, the one or more response fields, and a type of input, wherein the type of input is selected from at least one of a group consisting of a drop down selection, a fill in, and a check box selection; 
insert the extracted information into a template generation tool; 
present the template generation tool to a user associated with an entity on a graphical user interface; 
receive form prompt rules as an input on the template generation tool, wherein form prompt rules comprises display rules and transition rules; 
generate outputs from the template generation tool, the outputs comprising a data object that provides formatting instructions to a channel and a flow object that provides flow instructions to the channel, wherein if the outputs are duplicates of existing outputs stored in a repository from another instance of the template generation tool, the outputs are automatically linked to the existing outputs, and wherein the flow object and the data object are structured to be agnostic to a plurality of channels; and 
store the outputs in the repository.

3. (Currently Amended) The system of Claim 1 further comprising validation, wherein the user associated with  the entity corrects any errors in the extracted information.

4. (Currently Amended) The system of Claim 1 further comprising displaying, via a user interface of the channel, to the user the form in an appropriate channel format, wherein the flow object provides the channel with a flow of  User Interface (UI) templates to present to the user.

5. (Currently Amended) The system of Claim 1 wherein the data object and flow object further comprise additional security requirements for  display of characters for the one or more input fields.
	
Claim 8, 10, 11, 12, 15, 17, 18 are method and medium corresponding system claims 1-5 as noted above and include similar language as noted above.  Accordingly, the examiner suggests similar amendments to claims 8, 10, 11, 12, 15, 17, 18 as suggested for claims 1-5. 

Allowable Subject Matter
	Claims 1, 3-8, 10-14 are allowable if rewritten to overcome above cited objections.  Reasons for allowance will held in abeyance until all matters in the prosecution is closed.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2007/0198910 A1, referred hereinafter as D1) in view of Yadidian (US 2007/0180148 A1, referred hereinafter as D2) in view of Kimber et al. (US 20140223277 A1, referred hereinafter as D3).  

	As per claim 15, D1 discloses, 
A computer-implemented method for cross channel digital data parsing and generation, the method comprising, (D1, title, abstract).  
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, wherein the non-transitory computer readable medium comprises configured program instruction code, such that when said computer program instructions is operated by said computer processing device, said computer processing device performs the following operations, (D1, title, abstract, figure 2D and accompanying text).  
Receiving a form comprising one or more input fields to be completed by a user, (D1, 0027-0039 discloses importing/scanning physical forms having various fields and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form).   
Locating the one or more input fields of the form to be completed by the user, the one or more input fields comprising one or more header fields, one or more response fields; extracting information from the form, wherein the extracted information comprises the one or more header fields, the one or more response fields, (D1, 0027-0039 discloses importing/scanning physical forms having various fields and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and locating saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1).   
Inserting the extracted information into a template generation tool, (D1, 0027-0039 discloses importing/scanning physical forms having various fields into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.).    
Presenting the template generation tool to a user associated with an entity on a graphical user interface, (D1, 0027-0039 discloses importing/scanning physical forms into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.  D1 (0039, 0087) further discloses displaying/printing form via display interface of form design tool.).  
Receiving form prompt rules as an input on the template generation tool, wherein form prompt rules comprises display rules and transition rules, (D1, 0027-0030 discloses importing/scanning physical forms into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.  D1 (0039, 0069, 0087) further discloses displaying/printing form via display interface of form design tool, where displayed form field in the form designer maybe associated with various calculation rules and/or conditions.).  
Generating outputs from the template generation tool, the outputs comprising a data object that provides formatting instructions to a channel and a flow object that provides flow instructions to the channel; wherein if the outputs are duplicates of existing outputs stored in a repository from another instance of the template generation tool the outputs are automatically linked to the existing outputs, and wherein the flow object and the data object are structured to be agnostic to a plurality of channels, and store the outputs in the repository, (D1, 0027-0030 discloses importing/scanning physical forms into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.  D1 (0039, 0069, 0084-0087) further discloses storing/displaying/printing form via display interface of form design tool, where displayed form field in the form designer may be associated with or include various calculation rules and/or flow conditions, that when executed by a processor/operating system (e.g. fairly construed as processing channel) to generate/spawn new forms/workflows and/or make calculation in order to complete a task.  The examiner notes that the limitation above includes contingent/conditional limitation “if” , and as such, the broadest reasonable interpretation of a method (or process) claim limitations having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04).  In others words, any limitations depending on “wherein if the outputs are duplicates of existing outputs stored in a repository from another instance of the template generation tool”” are given little to no patentable weight.).  
As noted above, D1 argutely discloses - locate the one or more input fields of the form to be completed by the user, the one or more input fields comprising one or more header fields and one or more response fields; extract information from the form, wherein the extracted information comprises the one or more header fields and the one or more response fields; nevertheless, for the sake completeness, D2 (0024, 0032-0034) more clearly discloses locate (e.g. iterates through all fillable fields) the one or more input fields of the form to be completed by the user, the one or more input fields comprising one or more header fields and one or more response fields; extract information from the form, wherein the extracted information comprises the one or more header fields and the one or more response fields (e.g. background image/field headers/label and field attributes/information are extracted).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose to collecting/extracting all the information/attributes of fields in a form in order to create high-fidelity electronic forms disclosed by D2 (0007).
D1 fails to expressly disclose – and [extracted information comprises] a type of input, wherein the type of input is selected from at least one of group consisting of a drop down selection, a fill in, and a check box selection.
D3 (0041-0043) discloses [extracted information comprises] a type of input, wherein the type of input is selected from at least one of group consisting of a drop down selection, a fill in, and a check box selection.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose to collecting/extracting all the information/attributes of fields in a form in order to create high-fidelity/quality electronic forms disclosed by D2 (0007) and/or D3 (abstract).


As per claim 17, the rejection of claim 15 further incorporated, D1 discloses,
further comprising displaying, via a user interface of the channel, to the user the form in an appropriate channel format, wherein the flow object provides the channel with a flow of UI templates to present to the user, (D1, 0027-0030 discloses importing/scanning physical forms into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.  D1 (0039, 0069, 0084-0087) further discloses storing/displaying/printing form via display interface of form design tool, where displayed form field in the form designer maybe associated with various calculation rules and/or conditions, that when executed by a processor/operating system (e.g. fairly construed as processing channel) to generate/spawn new forms/workflows and/or make calculation in order to complete a task.).  

As per claim 18, the rejection of claim 15 further incorporated, D1 discloses,
wherein the data object and flow object further comprise additional security requirements for the display of characters for the one or more input fields, (D1, 0027-0044 discloses form field may have any number of attributes (e.g. static fields, limiting number of characters) which can fairly be interpreted as additional security requirements.  Furthermore, the examiner takes official notice that the data object and flow object further comprise additional security requirements for the display of characters for the one or more input fields was notoriously well known before effective filing of the invention. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include comprise additional security requirements for the display of characters for the one or more input fields.  This would have been obvious for the purpose of protecting sensitive information as known to one ordinary skill in the art.).  

As per claim 19, the rejection of claim 15 further incorporated, D1 discloses,
storing the outputs in the repository further comprises storing the data object separate from the flow object for each input field, (D1, 0027-0044 discloses form along with attributes and rules are stored).  
D1 fails to expressly disclose - storing the outputs in the repository further comprises storing [first data] separate from [second data]. 
However, the examiner takes official notice separating first data/second data to be stored in different locations or within different files/folders was notoriously well known before effective filing of the invention.  For instance, it is very well known to separately store presentation logic from calculation logic. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include storing the outputs in the repository further comprises storing [first data] separate from [second data].  This would have been obvious the purpose allowing independent/separate updates to presentation logic/data and calculation logic/data as known to one of ordinary skill in the art.  

As per claim 20, the rejection of claim 15 further incorporated, D1 discloses,
wherein the template generation tool further comprises a preview function configured to provide a simulated channel using the flow object and the data object, (D1, 0027-0030 discloses importing/scanning physical forms into forms design tool and generating electronic forms having one or more fields (e.g. text, input boxes) based on the physical form, and saving all text appearing on the form into a text file, where the form may include labels for fields/input boxes as described in D1.  D1 (0039, 0069, 0084-0087) further discloses storing/displaying/previewing/printing form via virtual/simulated instance of display interface of form design tool, where displayed form field in the form designer maybe associated with various calculation rules and/or conditions, that when executed by a processor/operating system (e.g. fairly construed as processing channel) to generate/spawn new forms/workflows and/or make calculation in order to complete a task.). 


Response to Arguments
	Applicant’s arguments filed on 09/02/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144